                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


ALEXANDER PORTILLO,                               §
                                                  §
                   Plaintiff,                     §                SA-19-CV-01351-JKP
                                                  §
vs.                                               §
                                                  §
WARAICH TRUCKING, INC., ALBERT                    §
VISIO,                                            §
                                                  §
                   Defendants.                    §



                                             ORDER

       Before the Court in the above-styled cause of action is Plaintiff’s Motion for Substitute

Service [#13]. By his motion, Plaintiff again asks the Court to permit substitute service of

Defendant Albert Visio pursuant to Rule 4(e) of the Federal Rules of Civil Procedure. Plaintiff

previously filed such a motion, which the Court construed as both a motion for alternative

service and to extend the time for service. The Court granted Plaintiff an extension but denied

the request for alternative service without prejudice on the basis that the affidavit attached to

Plaintiff’s motion did not include any facts assuring the Court that the address visited by the

process server on repeated occasions was in fact Visio’s place of residence or other place where

he could be found. The motion currently before the Court attaches an amended affidavit of due

diligence by the process server, as well as the results of a “Skip Trace” search, which address the

Court’s previous concerns.

       As recited in the Court’s previous Order, Federal Rule of Civil Procedure 4(e)(1)

provides that “an individual . . . may be served in a judicial district of the United States by . . .

following state law for serving a summons in an action brought in courts of general jurisdiction


                                                 1
in the state where the district court is located.” Fed. R. Civ. P. 4(e)(1). Texas Rule of Civil

Procedure 106 provides:

           (b) Upon motion supported by affidavit stating the location of the
           defendant’s usual place of business or usual place of abode or other place
           where the defendant can probably be found and stating specifically the
           facts showing that service has been attempted under either (a)(1) or (a)(2)
           at the location named in such affidavit but has not been successful, the
           court may authorize service

           (1) by leaving a true copy of the citation, with a copy of the petition
           attached, with anyone over sixteen years of age at the location specified in
           such affidavit, or

           (2) in any other manner that the affidavit or other evidence before the
           court shows will be reasonably effective to give the defendant notice of
           the suit.

Tex. R. Civ. P. 106(b). Accordingly, if a plaintiff’s attempts to serve a defendant in person are

unsuccessful, a court may authorize substitute service upon receipt of an affidavit satisfying Rule

106(b). See State Farm Fire & Cas. Co. v. Costley, 868 S.W.2d 298, 299 (Tex. 1993).

       The amended affidavit before the Court and the “Skip Trace” report persuade the Court

that 15465 Mallory Drive, Fontana, CA 92335 is Visio’s “usual place of abode.” (See Aff. [#13-

1] and Skip Trace Records [#13-2].) The affidavit also states that service was attempted on

Visio at this address on January 26, 27, 29, 2020 and February 3 and 4, 2020 to no avail. (Aff.

[#13-1] at ¶ 4.) The Court will therefore grant Plaintiff’s motion and order substitute service as

requested such that Plaintiff may leave a true copy of the Summons, along with Plaintiff’s

Original Petition, with anyone over the age of 16 at the specified address, by taping the

Summons and Petition on Visio’s door, or by any other means that would give Visio reasonable

notice of this lawsuit as permitted by Rule 106 of the Texas Rules of Civil Procedure and Rule

4(e) of the Federal Rules.




                                                2
       IT IS THEREFORE ORDERED that Plaintiff’s [Second] Motion for Substitute Service

[#13] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff is authorized to serve Defendant Albert

Visio by leaving a true copy of the Summons and Plaintiff’s Original Petition with Visio or with

anyone over the age of 16 at the 15465 Mallory Drive, Fontana, CA 92335, by taping the

Summons and Petition on the door at this address, or by any other means that would give Visio

reasonable notice of this lawsuit.

       IT IS FINALLY ORDERED that service must be completed by March 12, 2020, as

previously ordered.

       SIGNED this 20th day of February, 2020.




                                            ELIZABETH S. ("BETSY") CHESTNEY
                                            UNITED STATES MAGISTRATE JUDGE




                                               3
